Citation Nr: 1637238	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2014 to obtain additional treatment records and for RO review of additional evidence associated with the claims file.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use, of both lower extremities, or blindness in both eyes, or the loss of one lower extremity together with residuals of organic disease or injury that affects the functions of balance or propulsion, or loss of one lower extremity together with the loss or loss of use of one upper extremity that affects the functions of balance or propulsion.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.809, 3.809 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in September 2009 regarding the type of evidence necessary to establish his claim.  He was instructed on how to establish entitlement to specially adapted housing.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and Social Security Administration (SSA) records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In this case, the treatment records, as well as the Veteran's contentions, reflect the severity of his disabilities and are sufficient to decide the claim.  Consequently, a remand for an examination is not necessary.  

II.  Analysis

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  However, there were no substantial revisions to the criteria applicable to the present appeal.  As will be described, the Veteran is not service connected for any disability involving burns or inhalation injury. 

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2015).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1986; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2015).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2015).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2015).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

The Veteran is service-connected for obstructive sleep apnea, evaluated as 50 percent disabling; lumbar spine multilevel degenerative disc disease, evaluated as 40 percent disabling; mandibular maxillary advancement, evaluated as 30 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; right lower extremity radiculopathy, evaluated as 20 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; maxillary sinusitis, status post septoplasty, evaluated as 10 percent disabling; removal of epidermal cysts of cheeks, nose, and forehead with facial scars, evaluated as 10 percent disabling; and status post bilateral varicocele ligation with persistent right varicocele with bilateral small hydroceles, status post herpes, evaluated as zero percent or noncompensably disabling.  The Veteran has been determined to be unemployable due to service-connected disabilities since July 24, 2006.

A July 2009 treatment record shows that the Veteran reported some weakness in legs and difficulty moving legs and feet due to pain.  An August 2010 treatment record reveals that the Veteran had pain in the lumbar spine and bilateral legs.  His mobility was reported to be independent without assistive devices.  
 
A March 2013 statement from the Veteran's wife shows that he stayed in the house in bed most of the day and had fallen numerous times.  The Veteran was reported to be able to no longer walk any distance without suffering intense pain and discomfort.  A March 2013 statement from the Veteran's physician shows that he needed to have his house remodeled for handicap use.  A May 2013 record reveals that the Veteran had had a couple of recent falls with no significant injuries.  

A January 2014 examination for housebound status or permanent need for aid and attendance shows that the Veteran was limited to short distances from the home to attend to the needs of nature.  The Veteran's gait was reported to be shuffling/slow/uneven and that using a cane/braces helped.  Walking was reported to be limited to 20 to 30 yards.  The Veteran attended water therapy and swam three to four times a week.  

This examination does not show that the Veteran's disabilities, particularly his lumbar spine and bilateral lower extremity disabilities, precluded locomotion without the aid of braces, crutches, canes, or a wheelchair.  Although it shows that a cane and braces helped, such examination does not reveal that the Veteran had regular and constant need for such devices.  In this regard, the Veteran testified that he used a cane quite often and only wore braces on bad days or when he was going to be out for a long period.  March 2013 Hearing Transcript (T.) at 5-6.  

A March 2015 neurology consultation shows that the Veteran had muscle strength of 5/5 in all muscle groups tested, including hip and knee flexion and extension and ankle plantar flexion and dorsiflexion.  The Veteran was reported to be able to stand on his heels and toes.  He walked without ataxia.  A June 2015 record indicates that the Veteran's gait and muscle strength were within normal limits.  A July 2015 treatment record shows that the Veteran was on his feet more since he was driving visiting family members around.  None of the Veteran treatment records show that he uses a wheelchair.  They do not show the necessity for the regular and constant use of braces, crutches, or canes as a mode of normal locomotion.    

Based on a review of the evidence, the Board finds that the Veteran's service-connected lumbar spine and bilateral lower extremity disabilities do not cause loss of use of one or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  While the Board does not doubt that the Veteran has impairment in walking due to his service-connected disabilities, the evidence does not show that he has the necessity for the regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion.  As noted above, the Veteran testified that a cane was used "quite often," but he did not testify having the need for regular and constant use as a normal mode for locomotion.  Furthermore, the Veteran's gait was reported to be within normal limits in 2015 and that he also walked without ataxia.  His muscle strength was also 5/5; having full strength in his lower extremities suggests that he is able to use his lower extremities regularly.  These records do not indicate that any assistive devices were used in the Veteran's ambulation.  Moreover, the fact that the Veteran is able to swim and participate in water therapy three to four times per week suggests that any impairment in his bilateral lower extremities does not equate to precluding locomotion with the aid of braces, crutches, canes or a wheelchair.  Consequently, the evidence does not support a finding that the Veteran's disabilities preclude locomotion.  

Additionally, the Veteran does not have service connected disabilities that involve the eyes or vision and that could cause blindness.  38 C.F.R. § 3.809(b)(2).  Considering his full muscle strength of 5/5, the evidence does not show that the Veteran's disabilities result in no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  Therefore, the Board concludes that the Veteran does not have the loss of one or both upper extremities due to his service-connected disabilities.  38 C.F.R. § 3.809(b)(4-5).  The Veteran is not service-connected for any burn disabilities.  38 C.F.R. § 3.809(b)(6).  Consequently, the Veteran does not meet the criteria for specially adapted housing.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for entitlement to specially adapted housing.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to specially adapted housing is denied.  See 38 U.S.C.A §5107 (West 2014).  


ORDER

Entitlement to specially adapted housing is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


